             Entered on Docket July 15, 2019

                                                              Below is the Order of the Court.

 1
 2
 3                                                            _____________________
 4                                                            Mary Jo Heston
 5                                                            U.S. Bankruptcy Judge
 6                                                            (Dated as of Entered on Docket date above)
 7
 8
 9
10
11
12      ________________________________________________________________
13
14                          UNITED STATES BANKRUPTCY COURT
15                      WESTERN DISTRICT OF WASHINGTON AT TACOMA
16
17      In re:                                    Chapter 13 Bankruptcy
18                                                No. 18-41023-MJH
19      JONATHON KYLE RICHEY
20
21          Debtor(s)                             ORDER ON MOTION TO WITHDRAW AS
22                                                ATTORNEY FOR DEBTOR(S)
23
24      _________________________________
25
26      IT IS HEREBY ORDERED that ELLEN ANN BROWN and the Law offices of Brown and

27      Seelye PLLC, is hereby allowed to withdraw as attorney of record for the debtor(s) in the

28      above-entitled matter.

29      Pursuant to Local Bankruptcy Civil Rule 82.1.b the Debtors’ address and telephone number

30      is as follows: 18920 Melon St SW, Rochester, WA 98579, 360-523-4662

31                                       ///end of order///
32
33      Presented By:
34
35      /s/ Ellen Ann Brown
36      _____________________________
37      ELLEN ANN BROWN WSB27992
38      Attorney for Debtor(s)


     ORDER ON MOTION TO WITHDRAW AS ATTORNEY FOR DEBTORS                               BROWN and SEELYE
                                                                                           Attorneys at Law
                                                                                             744 South Fawcett
                                                                                            Tacoma, WA 98402
                                                                                                  253.573.1958
                                                                                             Fax 866-422-6196
